DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on May 12, 2012.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 9 through 15 continue to remain as withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2021.

Specification
The objections made to the specification in the previous office action have been withdrawn in light of the amendments to the Title and Abstract as part of the submission.

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(b) in the previous office action have been withdrawn in light of the amendments to the claims.  However, new grounds of rejections below under 35 U.S.C. 112(b) are based in the amendments to the claims in the latest submission.
Claims 1 through 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, confusion is raised with the number of groups of PCB parameters and PCBs.  For example, it is unclear if a latter recitation of “PCB parameters” (line 11) is referring to an earlier recitation of “PCB parameters” (line 7).  Or it is unclear if “PCB” (line 11) is referring to some new PCB, or one that is within a group of “a plurality of printed PCBs” (lines 8-9).  Also, is “the PCB parameters” (lines 20-21) referring to “obtained PCB parameters” (line 13), or “PCB parameters” (line 7)?

Claim Rejections - 35 USC § 103
Claims 1, 7 and 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2004/0244613 to Barajas et al (hereinafter “Barajas”).
Claim 1:  Barajas discloses a server (e.g. Figs. 6, 7A, 7B, 8) communicatively coupled to a printed circuit board (PCB) printer (e.g. 502) and a solder paste inspection device (e.g. 504), the server comprising: 
a processor [part of 610]; and 
a memory [part of 610] storing a plurality of instructions, which when executed by the processor (e.g. ¶ [0095]), cause the processor to: 
store a print model parameter relationship [e.g. in Fig. 3], the print model parameter relationship indicating a relationship of PCB parameters [e.g. of Substrate (PCB) in Fig. 3] and print parameters [e.g. of Stencil, Squeegee, or Stencil Printer, in Fig. 3] to solder paste detection parameters [e.g. of Solder Paste in Fig. 3] and being obtained by analyzing and modeling print data of a plurality of PCBs from past history (e.g. ¶ [0078]), the solder paste detection parameters comprising information related to solder paste on the printed PCB;
obtain the PCB parameters and stencil printing parameters [from Fig. 3] for printing a PCB within the plurality of PCBs;
determine the print parameters for printing the PCB according to the print model parameter relationship, the obtained PCB parameters, and standard values of the solder paste detection parameters (e.g. ¶¶ [0067], [0078]); 
transmit the determined print parameters to the printer for setting and printing the PCB, and receiving values of the solder paste detection parameters detected by the solder paste inspection device (e.g. ¶ [0070]); 
determine whether detected values of the solder paste detection parameters that were received are within a preset range of standard values of the solder paste detection parameters (e.g. ¶ [0080]); and 
re-determines the print parameters according to the detected values, the PCB parameters, and the print model parameter relationship when the detected values of the solder paste detection parameters are not within the preset range of the standard values (e.g. ¶¶ [0082], [0085]).
Claim 7:  Barajas further discloses the server of claim 1, wherein: 
the PCB parameters comprise a board length, a board width, and a board thickness of the PCB [from Substrate (PCB) in Fig. 3, also see PCB 4 in Figs. 1A to 1C].
Claim 8:  Barajas further discloses the server of claim 1, wherein: 
the stencil printing parameters comprise a hole length, a hole width, and a hole thickness [e.g. aperture shape of Stencil, in Fig. 3] of an opening of holes in a stencil design of the PCB (e.g. see opening of holes in 2, Figs. 1A, 1B).
Barajas discloses that the server can carry out the above instructions in several implementations through various embodiments using anyone or all of the parameters shown in Figure 3 (e.g. Fig. 8, ¶¶ [0094] to [0097]).  For example, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the relationship of PCB parameters and print parameters to solder paste detection parameters would be obtained by analyzing and modeling print data of a history of previous PCBs for additional process control, troubleshooting, etc. (e.g. ¶ [0078]).
Claims 2 through 5 are rejected under 35 U.S.C. 103 as being unpatentable over Barajas in view of U.S. Publication 2012/0015457 to Rawlinson et al (hereinafter “Rawlinson”).
Barajas discloses the claimed server, as relied upon above in Claim 1, further including that the memory stores a PCB parameters table (Fig. 3) comprising the PCB parameters (of Substrate in Fig. 3) and the stencil printing parameters (of Stencil and/or Stencil Printer in Fig. 3).
Barajas does not mention any identification codes of different kinds of PCBs associated as part of these parameters.
Rawlinson discloses that as part of PCB manufacturing that include solder, PCBs of different kinds can each have an identification code (barcode) to correlate pre- and post-soldering measurements (e.g. ¶ [0076]).  The different kinds of PCBs that Rawlinson discloses may be one kind of PCB with only one IC and another kind with more than one IC (e.g. ¶ [0074]).
Claim 3:  Rawlinson further discloses that a processor (e.g. 30, in Fig. 2) automatically acquires the corresponding PCB parameters according to one of the identification codes of the different kinds of PCBs input to the processor (e.g. ¶ [0076]).
Claim 4:  Rawlinson further discloses that the processor automatically acquires the corresponding PCB parameters according to one of the identification code of the different kinds of PCBs transmitted by a scanner (CCD camera, ¶ [0076]).
Claim 5:  Rawlinson further discloses that the identification code of the PCB is an item number (serial number) of the PCB (e.g. ¶ [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PCB and stencil printing parameters of Barajas by including identification codes (barcodes with serial numbers) on each of the different kinds of PCBs, as well as a scanner to read such identification codes, as taught by Rawlinson, to allow the server to accurately identify each PCB for printing of solder paste on the PCB as this correlates to pre-soldering measurements.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barajas in view of U.S. Publication 2013/0277098 to Hine et al (hereinafter “Hine”).
Barajas discloses the claimed server, as relied upon above in Claim 1, further including the solder paste detection parameters including solder paste height, solder paste area, and solder paste volume (e.g. particle size, volume, of Solder Paste, in Fig. 3, and ¶ [0086]).
While Barajas does not mention an area expansion and contraction coefficient and a volume expansion and contraction coefficient, it is inherent that the solder paste of Barajas would have expansion and contraction either during soldering or heating, or during operation.  For example, Hine discloses that all solder paste materials have coefficients of linear expansion based on their material make-up (e.g. ¶ [0164]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the solder paste detection parameters of Barajas would include an area expansion and contraction coefficient and a volume expansion and contraction coefficient, being that Barajas is already considering solder paste height, area and volume as solder paste parameters, and that all solder paste materials have a coefficient of linear expansion taught by Hine, which would cover an area expansion and contraction coefficient and a volume expansion and contraction coefficient.

Response to Arguments
Applicants’ arguments filed as part of the submission [pages 8 to 11] have been fully considered, but have not been deemed to be found as persuasive.
According to applicants’ interpretation of ¶ [0052] of Barajas (page 10 of submission), applicants’ do not believe that Barajas teaches “the print model parameter relationship…plurality printed PCBs” (lines 6-9 of Claim 1).  The numerous factors that Barajas points out in ¶¶ [0052], [0066]-[0069] and [0081] is not limited to only those factors, but these are examples of different embodiments.  What is important is Barajas emphasizes throughout the entire document, that anyone of the factors or parameters shown in Figure 3 can be used to carry out any number of embodiments or implementations for the necessary instructions or steps to ultimately operate the PCB printer (e.g. in ¶¶ [0094 to [0097]).  Moreover, Barajas explicitly states:
Additionally, controller 610 may be configured to send the calculated control information back to database 606 through DB JDBC interface 615 for permanent storage.  It is anticipated that process engineers, for example, may which to access this type of historical information for additional process control, statistical analysis, or troubleshooting (lines 11-17 of ¶ [0078]).

This can certainly mean that a relationship of PCB parameters and print parameters to solder paste detection parameters (from Fig. 3) can be obtained by analyzing and modeling print data from a plurality PCBs in the past, historically, or from the PCB that was previous printed with solder paste, relative to the very next PCB that would be subsequently printed.  Thus, the above limitations (lines 6-9 of Claim 1) are met by Barajas.
The applicants secondly argue that Barajas does not teach “obtain PCB parameters…and printing the PCB” (lines 11-15 of Claim 1).  Apparently, applicants believe these limitations are not met because Barajas teaches that the solder paste deposits are directly printed upon the first PCB using the stencil printer 502 (page 11 of submission).  It is important to note that any parameters or values utilized by the server (in Claim 1) with the first PCB is not excluded by the claims.  In the claims, any of the initial parameters and values that Barajas uses for the first PCB can be used to obtain, determine, transmit, and re-determine, for any subsequent printing of the next PCB, or the next set of PCBs.  Since the claims may not exclude any information taken from a first PBC, these limitations (at lines 11-15) of Claim 1 are met by Barajas.
Applicants lastly argue that Barajas does not teach “re-determines the print parameters…next PCB” (lines 20-23 of Claim 1).  Applicants believe that these limitations are not met because that the detected information gathered by the solder inspection system of Barajas is only for the solder detection system parameters and does not include PCB parameters and the print model parameter relationship (page 11 of submission).  The examiner disagrees.  It is clear that the solder inspection system (504) that is used by Barajas measures many different parameters and values in various embodiments (e.g. ¶ [0067] or [0074]).  However, Barajas explicitly states that solder inspection system is a measurement tool that can be used to measure any of the parameters or values shown in Figure 3 (e.g. ¶¶ [0050] to [0053]).  Moreover, any “preset range of values of the standard values” for printing the next PCB is done so with values taken from a machine recipe (e.g. ¶ [0075]), or from an equipment recipe parameter (e.g.¶ [0080]).  The term of “recipe” can mean any range of standard values that Barajas utilizes for printing the PCBs.  Thus, Barajas meets these limitations (at lines 20-23 of Claim 1).
In summary, Barajas meets at least Claim 1 by the various implementations and embodiments disclosed for the all of the reasons previously expressed. 

Conclusion
Applicants’ amendment filed as part of the submission has necessitated the new grounds of rejections presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896